Case 3:14-cr-00175-WHA Document 956-43 Filed 12/31/18 Page 1 of 5




          EXHIBIT QQ
   Case 3:14-cr-00175-WHA Document 956-43 Filed 12/31/18 Page 2 of 5



SUPPLEMENT TO OAKMONT INCIDENT DESCRIPTION & FACTUAL SUMMARY

Supplemental Background Information:

On June 8, 2018, CAL FIRE issued a press release stating that the Oakmont fire was
“caused by a downed power line after PG&E attempted to re-energize the line”. CAL
FIRE has not publicly released its investigation report.

Supplemental Incident Overview Information:

In the Oakmont Factual Summary, PG&E explained that its understanding based upon its
records is that on October 13, 2017, a PG&E troubleman patrolled the load side of Fuse
1251 before PG&E re-energized the incident location.

According to the PG&E troubleman, he patrolled up to a fence and performed a visual
inspection of the portion of the line beyond the fence that was visible from that vantage
point.

In the Oakmont Factual Summary, PG&E also explained that its understanding based
upon its records is that on October 13, 2017 between 2:56 PM and 3:00 PM, and again at
3:54 PM, 14 of 17 Smart Meters downstream of Fuse 1251 recorded a NIC Power Down
and Restore event and/or a zero volt reading.

PG&E’s understanding based upon its records is that when PG&E re-energized the
conductors surrounding the incident location, 14 of 17 Smart Meters along the tap line
past Fuse 1251 came back online and three Smart Meters did not. Two of those three
were downstream of the incident location.

In the Oakmont Factual Summary, PG&E explained that on October 13, 2017, a PG&E
troubleman met CAL FIRE at the incident location so that he could make the lines at the
incident location safe. This troubleman arrived at the area around 5:30 PM. Engine 25 of
the Santa Rosa Fire Department had arrived at the Oakmont incident location at 4:59 PM.
According to the Captain of Engine 25, his crews were standing by waiting for
confirmation from PG&E that the lines were de-energized. Also according to the
Captain, he moved his crews back down to Pythian Road after a long wait (more than 2.5
hours) due to “hazardous” conditions in the area and because the PG&E troubleman who
was at the site could not confirm that the lines were de-energized. However, PG&E’s
understanding based upon its records is that the PG&E troubleman had ensured that the
lines were de-energized before leaving the area around 8:30 PM.

Supplemental Timeline Information:

The Oakmont Factual Summary contained a timeline of PG&E’s actions at or impacting
the incident location in the period immediately preceding CAL FIRE’s designated start
time until service to the incident location was restored. The following additional
information is relevant to the Oakmont Fire timeline.
     Case 3:14-cr-00175-WHA Document 956-43 Filed 12/31/18 Page 3 of 5



            ·   October 13, 2017, 3:40 PM: Emergency dispatch received call reporting “a
                new fire on Sugarloaf and we’re responding . . . just to help”.

            ·   October 13, 2017, 3:42 PM: The Santa Rosa Fire Department (SRFD)
                received an alarm for fire near Highway 12 at Pythian Road.

            ·   October 13, 2017, 3:56 PM: The Santa Rosa Fire Department arrived at the
                scene of the Oakmont Fire.

            ·   October 14, 2017, 2:56 AM: Emergency dispatch received call from
                emergency responder reporting, “some sort of fire north of Highway 12. Not
                sure where access is right now. Past Los Alamos, Pythian”.

            ·   October 14, 2017, 3:59 AM: An emergency responder asks another responder
                to standby in Wildwood (which is northwest of Pythian Road) because “this
                thing in Oakmont is about to really blow up”.

            ·   October 14, 2017, 6:00 AM: In a CAL FIRE Incident Status Summary for the
                period from 6:00 AM to 5:00 PM on October 14, 2017, the following was
                stated in relation to the Oakmont Fire: (a) acreage: 550; 10% contained; (b)
                extreme fire behavior was observed in the early morning due to winds; (c)
                afternoon winds subsided and moderate fire behavior has been observed; (d)
                fire is burning in a southern direction and backing to the north; flanking on the
                east.

  Supplemental Information Regarding Prior Inspections:

  Between October 2012 and October 2017, there were six inspections of the vegetation at
  the Oakmont incident location. PG&E’s understanding based upon its records is that the
  subject tree was not identified for work during any of those inspections. There were also
  inspections of the poles at the incident location during this time period. Finally, there
  were two electric maintenance and overhead inspections and patrols. Below is a
  summary of these inspections and patrols.

Date                    Event                                      Findings
12/27/2012              Western ECI (“WECI”) conducted a           PG&E’s understanding based upon
                        routine distribution vegetation            its records is that the subject tree
                        management patrol.                         was not identified for work.
2/20/2014               WECI conducted a routine distribution      PG&E’s understanding based upon
                        vegetation management patrol.              its records is that the subject tree
                                                                   was not identified for work.
2/25/2014               PG&E performed an electric                 PG&E’s understanding based upon
                        maintenance overhead inspection.           its records is that subject poles were
                                                                   not identified for work.
3/16/2015               WECI conducted a routine distribution      PG&E’s understanding based upon
                        vegetation management patrol.              its records is that the subject tree
                                                                   was not identified for work.

                                                  2
     Case 3:14-cr-00175-WHA Document 956-43 Filed 12/31/18 Page 4 of 5



Date             Event                                   Findings
2/3/2016         PG&E performed an electric              PG&E’s understanding based upon
                 maintenance overhead patrol.            its records is that subject poles were
                                                         not identified for work.
5/3/2016         WECI conducted a routine distribution   PG&E’s understanding based upon
                 vegetation management patrol.           its records is that the subject tree
                                                         was not identified for work.
11/1/2016        A Catastrophic Event Memorandum         PG&E’s understanding based upon
                 Account (CEMA) vegetation               its records is that the subject tree
                 management patrol was performed.        was not identified for work.
4/4/2017         PG&E contractor performed intrusive     PG&E’s understanding based upon
                 pole inspections.                       its records is that subject poles were
                                                         not identified for work.
7/7/2017         WECI conducted a routine distribution   PG&E’s understanding based upon
                 vegetation management patrol.           its records is that the subject tree
                                                         was not identified for work.
10/31/2017       PG&E contractor performed intrusive     PG&E’s understanding based upon
                 pole inspections.                       its records is that subject poles were
                                                         not identified for work.




                                         3
   Case 3:14-cr-00175-WHA Document 956-43 Filed 12/31/18 Page 5 of 5



Source List:

Source                  Brief Description
CAL FIRE Press Release  CAL FIRE Press Release “CAL FIRE Investigators
                        Determine Cause of 12 Wildfires in Mendocino, Humboldt,
                        Butte, Sonoma, Lake and Napa Counties”, June 8, 2018,
                        https://calfire.ca.gov/communications/downloads/newsrele
                        ases/2018/2017_WildfireSiege_Cause.pdf
Incident Status Summary Incident Status Summary (ICS-209), Central LNU
for Central LNU Complex Complex (Report Time Period: 10/14/2017, 0600 –
                        10/14/2017, 1700)
PGE-CF_00000052; PGE- AMI Smart Meter Data
CF_00000053
PGE-CPUC_00008801;      Electric Maintenance Patrol/Inspection Log and
PGE-CPUC_00008827       Notification Sheets
PGE-CPUC_00008821;        Electric Maintenance Patrol/Inspection Maps
PGE-CPUC_00008825
PGE-NBF-TP-               Emergency dispatch calls
0000007455; PGE-NBF-
TP-0000009194; PGE-
NBF-TP-0000009825
PGE-CPUC_00015807         Pending Electric Corrective Notifications Responsive to
                          Question 4 of CPUC’s October 2017 Wildfire Data
                          Request
PGE-CPUC 00006310;        Pole Inspection Records
PGE-CPUC_00006313;
PGE-CPUC_00006316;
PGE-CPUC_00006320;
PGE-CPUC_00006324
PGE-CPUC_00012630         Vegetation Management CEMA Map
PGE-CPUC_00010095;        Vegetation Management Inspection Records
PGE-CPUC_00010110
PGE-CPUC_00010308;        Vegetation Management Work Requests
PGE-CPUC_00010312


Santa Rosa Fire           10/19/2017 Santa Rose Fire Department Incident Report
Department Incident       (2017-0025472)
Report




                                        4
